DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saito et al. (US 2013/0307655 A1).
Regarding claim 1, Saito discloses an inductor (“surface mount inductor”) (fig. 6; par. 0023), comprising: a body (2, 3 and components therein) (figs. 1-6; pars. 0020-0023) including: a coil (“air cored coil”) including a winding portion (winding) formed by winding a conductor wire (1) having lead-out portions (segments of 1 which are not part of the oval winding) extended from the winding portion in a length direction (annotated fig. 3, below) of the conductor wire (figs. 3-4; pars. 0006-0008 and 0020-0021); and a magnetic portion (2/3) including a magnetic powder and a resin (Abstract; figs. 1-5; pars. 0006 and 0022); and outer electrodes (4/5) disposed on a surface (figs. 5-6: isometrically bottom-left side, as viewed) of the body, which are electrically connected to the coil (par. 0023), wherein the body includes a mounting surface (figs. 3-6: isometrically bottom-left side, as viewed), an upper surface (figs. 3-6: side opposite of mounting surface, not shown) opposite to the mounting surface, a pair of end surfaces (figs. 3-6: isometrically bottom-right side and the side, not shown, directly opposite)   
    PNG
    media_image1.png
    749
    628
    media_image1.png
    Greyscale
disposed adjacent to the mounting surface and the upper surface and opposite to each other, and a pair of side surfaces (figs. 3-6: top, as viewed, and bottom, not shown) disposed adjacent to the mounting surface, the upper surface, and the end surfaces and opposite to each other (figs. 3-6), end portions (annotated fig. 3) of the lead-out portions respectively have: a flat portion (1a) exposed from one of the surfaces (mounting surface) of the body (fig. 4; par. 022), and a covered portion (fig. 4: dashed line portion of lead-out portion; annotated fig. 3: where indicated) adjacent to the flat portion, which is covered (figs. 4-6) with the magnetic portion, the flat portion is electrically connected to the outer electrode (pars. 0022-0023), and a winding axis of the winding portion is substantially parallel to the mounting surface, and the flat portion at the end portion of the lead-out portion is exposed from the mounting surface (figs. 3-4; pars. 0020-0023). Saito, however, does not explicitly disclose that the wire for the winding (in the cited first embodiment) has an insulating coating.
Saito does disclose that the wire for the winding of the second embodiment has an insulating coating (pars. 0025 and 0028). PHOSITA would have realized based upon the similarities of the two embodiments, and based upon well established and common practice that it would be obvious to use the wire having insulative coating of the second embodiment in the first embodiment in order to avoid shorting and other unwanted deleterious effects. Moreover, there is no indication that there is any criticality to this feature, as it is not indicated that any surprising results came from the use of the known insulated wire of the second embodiment of Saito in the old inductor product of the first embodiment of Saito.
Regarding claim 2, Saito discloses the inductor according to Claim 1, wherein the flat portion extends in a width direction of the conductor wire, the width direction being transverse to the length direction (annotated fig. 4, below), the covered portion includes at least one edge side of the flat portion in the width direction of the conductor wire, at least part of the covered portion is disposed further inside the body than the flat portion by the at least one edge side in the width direction of the conductor wire bent an inner direction of the body, the flat portion is disposed further inside the body than the one of the surfaces of the body and is connected to the outer electrode (annotated fig. 4, below), and the outer electrode has a recessed portion along the flat portion (figs. 5-6: edge along recessed portion of body, 3, is recessed).

    PNG
    media_image2.png
    552
    548
    media_image2.png
    Greyscale

Regarding claim 3, Saito discloses the inductor according to Claim 1, wherein the outer electrode includes a plated layer (plated layer, 5) connected to the flat portion and disposed on the surface of the body where the flat portion is exposed (figs. 5-6; pars. 0022-0023), and the magnetic powder includes metal magnetic substances, and at least some of the metal magnetic substances of the covered portion on the surface of the body where the plated layer is formed are fused (by compression molding) to each other (Abstract; pars. 0006, 0022-0023).
Regarding claim 7, Saito discloses the inductor according to Claim 2, wherein the at least part (part of covered portion which separates from the winding portion) of the covered portion has a curved surface (fig. 4).
Regarding claim 11, Saito discloses the inductor according to Claim 2, wherein the outer electrode includes a plated layer (5) connected to the flat portion and disposed on the surface of the body where the flat portion is exposed (figs. 5-6; pars. 0022-0023), and the magnetic powder includes metal magnetic substances, and at least some of the metal magnetic substances of the covered portion on the surface of the body where the plated layer is formed are fused (by compression molding) to each other (Abstract; pars. 0006, 0022-0023).
Claims 4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klesyk et al. (US 2008/0036566 A1).
Regarding claim 4, Klesyk discloses an inductor (10) (fig. 5; pars. 0002, 0035 and 0038), comprising: a body (20, 20b, 28 and components therein) (figs. 1-5; pars. 0031-0033) including: a coil including a winding portion (par. 0035: “winding”) formed by winding a conductor wire (22) having an insulating coating (par. 0037: “conductive element 22 is an insulated wire”) and lead-out portions (ends of 22) extended from the winding portion in a length direction (figs. 1-3: downward, as viewed) of the conductor wire (figs. 1-3; pars. 0033-0034 and 0037-0038); and a magnetic portion (20b, 28) including a magnetic powder and a resin (fig. 5; par. 0043: “80% to 92% Carbonyl Iron powder to about 8% to 20% polymer resin”); and outer electrodes (24, 26) disposed on a surface (fig. 5: bottom, as viewed) of the body, which are electrically connected to the coil, wherein the body includes a mounting surface (figs. 1-3 and 5: bottom, as viewed), an upper surface opposite to the mounting surface (figs. 5-7: top, as viewed), a pair of end surfaces (any two opposing side surfaces) disposed adjacent to the mounting surface and the upper surface and opposite to each other, and a pair of side surfaces (any other two opposing side surfaces) disposed adjacent to the mounting surface, the upper surface, and the end surfaces and opposite to each other (figs. 1-7), end portions (22a, 22b) of the lead-out portions respectively have: a flat portion (22a and 22b extend along the entire bottom, i.e. mounting, surface) exposed from one of the surfaces of the body (figs. 1-5; par. 0040), and a covered portion (fig. 4: straight portion extending from winding) adjacent to the flat portion, which is covered (figs. 6-7: straight portion extending from winding at ends of wire are potted inside 28) with the magnetic portion, the flat portion is electrically connected to the outer electrode (pars. 0038-0041), the flat portion extends in a width direction of the conductor wire, the width direction being transverse to the length direction (annotated fig. 3, below),    
    PNG
    media_image3.png
    551
    761
    media_image3.png
    Greyscale

the covered portion includes at least one edge side of the flat portion in a width direction of the conductor wire, at least part of the covered portion is disposed further inside the body than the flat portion by the at least one edge side in the width direction of the conductor wire bent an inner direction of the body (annotated fig. 4, below), the flat portion is disposed further inside the body than the surfaces of the body and is connected to the outer electrode, the outer electrode has a recessed portion (at 20c where 22 bends to travel along mounting surface) along the flat portion, and a winding axis (fig. 3: vertical axis, as viewed) of the winding portion intersects the mounting surface, and the flat portion at the end portion of the lead-out portion is exposed from the end surfaces of the body which are opposite to each other (annotated fig. 4: flat portion is exposed at top and bottom edges of body, as viewed).

    PNG
    media_image4.png
    630
    662
    media_image4.png
    Greyscale



Regarding claim 6, Klesyk discloses inductor (10) (fig. 5; pars. 0002, 0035 and 0038), comprising: a body (20, 20b, 28 and components therein) (figs. 1-5; pars. 0031-0033) including: a coil including a winding portion (par. 0035: “winding”) formed by winding a conductor wire (22) having an insulating coating (par. 0037: “conductive element 22 is an insulated wire”) and lead-out portions (ends of 22) extended from the winding portion (figs. 1-3; pars. 0033-0034 and 0037-0038); and a magnetic portion (20b, 28) including a magnetic powder and a resin (fig. 5; par. 0043: “80% to 92% Carbonyl Iron powder to about 8% to 20% polymer resin”); and outer electrodes  (24, 26) disposed on a surface (fig. 5: bottom, as viewed) of the body, which are electrically connected to the coil, wherein the body includes a mounting surface(figs. 1-3 and 5: bottom, as viewed), an upper surface opposite to the mounting surface (figs. 5-7: top, as viewed), a pair of end surfaces (any two opposing side surfaces) disposed adjacent to the mounting surface and the upper surface and opposite to each other, and a pair of side surfaces (any other two opposing side surfaces) disposed adjacent to the mounting surface, the upper surface, and the end surfaces and opposite to each other (figs. 1-7), end portions of the lead-out portions respectively have: a flat portion (22a and 22b extend along the entire bottom, i.e. mounting, surface) exposed from one of the surfaces of the body (figs. 1-5; par. 0040), and a covered portion (fig. 4: straight portion extending from winding) adjacent to the flat portion, which is covered (figs. 6-7: straight portion extending from winding at ends of wire are potted inside 28) with the magnetic portion, the flat portion is electrically connected to the outer electrode (pars. 0038-0041), and a winding axis (annotated fig. 3, above: vertical axis, as viewed) of the winding portion intersects the mounting surface, and the flat portion at the end portion of the lead-out portion is exposed from the mounting surface (annotated fig. 4, above: flat portion is exposed at top and bottom edges of body, as viewed).
Regarding claim 10, Klesyk discloses the inductor according to Claim 4, wherein the lead-out portions extend in a direction toward one (fig. 4: either of the top or bottom surface, as viewed) of the end surfaces.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Klesyk, in view of the alternative embodiment of Klesyk from figures 8-15.
Regarding claim 8, Klesyk discloses all of the elements of the current invention as detailed above wherein both of the lead-out portions extend toward both of the end surfaces (fig. 4: top and bottom surfaces, as viewed). Klesyk in the embodiment of figures 1-5, however, does not explicitly disclose that one of the lead-out portions extends toward one of the end surfaces and the other of the lead-out portions extends toward the other of the end surfaces.
The second embodiment of Klesyk teaches that it is well known to provide a closely related inductor having effectively the same structures (pars. 0051-0052) wherein one of the lead-out portions (122a) extends toward one of the end surfaces (fig. 8: either the surface at 124a or the surface at 124c) and the other of the lead-out portions (122b) extends toward the other of the end surfaces (fig. 8: either the surface at 126ba or the surface at 126c) (figs. 8-12; pars. 0053-0054).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Klesyk to incorporate the preferred direction of the lead out portions of the second embodiment of Klesyk. Initially, it is noted that Klesyk states that the two embodiments are very similar and have essentially the same structures. Further, it is considered obvious to place leads or electrodes at the location desired, based upon the location of external connections of the intended application. There is no apparent criticality to the lead-out locations, as the instant application does not indicate that any surprising results came from simply arranging the external connections of the first embodiment of Klesyk in the manner shown for the second embodiment. PHOSITA would have realized that the lead out portions could be placed at whatever position was beneficial, and would have been able to do so without experimentation and with reasonable expectation of success.
Regarding claim 9, Klesyk in view of Klesyk teaches the method of claims 4 and 8 as detailed above, and Klesyk further discloses that one of the lead-out portions (122a) extends from a location in the body overlapping one of the outer electrodes (124) disposed at one of the end surfaces (fig. 8: either the surface at 124a or the surface at 124c) toward the other of the end surfaces, and the other of the lead-out portions (122b) extends from a location in the body overlapping the other of the outer electrodes (126) disposed at the other of the end surfaces (fig. 8: either the surface at 126ba or the surface at 126c) toward the one of the end surfaces (figs. 8-12; pars. 0051-0054).
Please refer to claim 8, above, regarding the rationale for combination of embodiments.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Lee et al. (US 2016/0012962 A1; figs. 1-4; pars. 0042-0043) and Sasamori et al. (US 2014/0366365 A1; figs. 1-2) are held to disclose most or all of the limitations of at the independent claims. The Lee and Sasamori references are not currently applied as anticipation rejections due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729